        Case 6:07-cr-10221-JWB Document 1126 Filed 09/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                               Case No. 07-10221-2-JWB


TYRONE L. ANDREWS,

                       Defendant.

                                MEMORANDUM AND ORDER

       This case comes before the court on Defendant’s motion for early termination of supervised

release. (Doc. 1124.) The United States is opposed to the motion, as is the United States Probation

Office. The Federal Public Defender’s Office has reviewed the file and informed the undersigned

that it will not enter an appearance in this matter.

       On July 7, 2010, Defendant was sentenced to 20 years imprisonment after pleading guilty

to numerous counts relating to distribution of cocaine, including conspiracy to distribute 5

kilograms or more of cocaine and maintaining a drug involved premise. (Doc. 680.) The court

also entered a forfeiture judgment in the amount of $150,000. According to the government, the

current balance is $116,614.67 and no payment arrangements have been made during supervision.

On October 11, 2012, Defendant’s sentence was amended to 13 years imprisonment. (Doc. 944.)

In September 2019, Defendant began serving a five-year term of supervised release. The probation

officer has informed the court that Defendant’s supervised release is scheduled to expire on

January 16, 2025.




                                                   1
        Case 6:07-cr-10221-JWB Document 1126 Filed 09/07/21 Page 2 of 2




       During his supervision, Defendant has been compliant, maintained steady employment,

and returned negative drug tests. Defendant asserts that his reentry into society has been successful

and that early termination of his supervised release is warranted.

       Under 28 U.S.C. § 3583(e), the court may terminate a defendant’s supervised release after

one year of supervision, “if it is satisfied that such action is warranted by the conduct of the

defendant released and the interests of justice.” Id. After considering the relevant factors in

§ 3553(a), the court concludes the motion to terminate supervision should be denied. The court

commends Defendant’s performance while on supervision.               However, given Defendant’s

convictions, which involved a very large conspiracy to distribute cocaine (Doc. 670), the fact that

he has not yet completed half of his supervision at this time, and all of the other relevant

circumstances, the court believes Defendant would benefit from continued supervision.

       Defendant’s motion is denied without prejudice to refiling at a later date.

IT IS SO ORDERED. Dated this 7th day of September, 2021.

                                                      __s/ John W. Broomes__________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
